UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1900


OLEG G. PODGORETSKY,

                Plaintiff - Appellant,

          v.

OCWEN LOAN SERVICING LLC,; THE BANK OF NEW YORK MELLON; J.P.
MORGAN CHASE BANK; HUNOVAL LAW FIRM PLLC; POORE SUBSTITUTE
TRUSTEE, LTD.,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Anthony John Trenga,
District Judge. (1:14-cv-00239-AJT-IDD)


Submitted:   January 22, 2015             Decided:   January 26, 2015


Before SHEDD, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Oleg G. Podgoretsky, Appellant Pro Se. Kristyn Nicola Harrison,
Syed Mohsin Reza, TROUTMAN SANDERS, LLP, Tysons Corner,
Virginia; Brian Allen Calub, HUNOVAL LAW FIRM PLLC, Charlotte,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Oleg G. Podgoretsky appeals the district court’s order

dismissing his civil complaint.             We have reviewed the record and

find    no   reversible     error.     Accordingly,        we     affirm    for   the

reasons stated by the district court.               Podgoretsky v. Ocwen Loan

Servicing     LLC,   No.    1:14-cv-00239-AJT-IDD          (E.D.    Va.    Aug.   20,

2014).       We dispense with oral argument because the facts and

legal    contentions     are     adequately   presented      in    the     materials

before   this    court     and   argument   would    not    aid    the    decisional

process.



                                                                            AFFIRMED




                                        2